Exhibit 99 (a)(2) LETTER OF TRANSMITTAL To Tender Shares of Common Stock Pursuant to the Offer to Purchase for Cash up to an aggregate of 2,790,013 Shares of Class A Common Stock and/or Class B Common Stock of CTM MEDIA HOLDINGS, INC. at a Purchase Price of $1.10 Per Share THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M. NEW YORK CITY TIME, ON WEDNESDAY, DECEMBER 16, 2009, UNLESS THE OFFER IS EXTENDED. The Depositary for the Offer is: By Mail: American Stock Transfer & Trust Company Operations Center Attn: Reorganization Department 6201 15th Avenue Brooklyn, NY 11219 By Hand or Overnight Courier: American Stock Transfer & Trust Company Attn: Reorganization Department 59 Maiden Lane New York, NY 10038 By Facsimile (for Eligible Institutions only): (718) 234-5001 Fax cover sheets should provide a call back phone number and request a call back, upon receipt. Confirm Receipt by Calling: (877) 248-6417 or (718) 921-8317 Delivery of this Letter of Transmittal to an address other than as set forth above will not constitute a valid delivery to the Depositary.You must sign this Letter of Transmittal in the appropriate space provided below, with signature guarantee if required, and complete the Substitute Form W-9 set forth below. The instructions contained within this Letter of Transmittal should be read carefully before this Letter of Transmittal is completed. DESCRIPTION OF SHARES TENDERED (SEE INSTRUCTIONS 3 AND 4) Name(s) and Address(es) of Registered Owner(s) (Please fill in exactly as name(s) appear(s) on certificates(s) Attach signed list if additional space is needed) Certificate Number(s)*(1) Number of Class A Shares Represented By Certificate(s) Number of Class B Shares Represented By Certificate(s) Number of Shares Tendered(2) TOTAL NUMBER OF SHARES TENDERED * Need not be completed by stockholders delivering shares by book-entry transfer. (1) Indicate in this box the order (by certificate number) in which shares are to be purchased in the event of proration. Attach additional signed list if necessary. See “Section1. Number of shares; proration” of the other to Purchase and Instruction8 of this Letter of Transmittal. 1st:2nd: 3rd:4th: 5th: (2)If you desire to tender fewer than all shares evidenced by any certificates listed above, please indicate in this column the number of shares you wish to tender. Otherwise, all shares evidenced by such certificates will be deemed to have been tendered. See Instruction 4. YOU MAY USE THE YELLOW ENVELOPE ENCLOSED HEREWITH TO RETURN THIS LETTER OF TRANSMITTAL TO THE DEPOSITARY. PLEASE READ THE ENTIRE LETTER OF TRANSMITTAL CAREFULLY, INCLUDING THE ACCOMPANYING INSTRUCTIONS, BEFORE CHECKING ANY BOX BELOW Stockholders of CTM Media Holdings, Inc. must complete this Letter of Transmittal if either: •certificates evidencing shares are to be forwarded herewith; or •delivery of shares is to be made by book-entry transfer to the account maintained by the Depositary at DTC (as defined in “Summary Term Sheet” in the Offer to Purchase and pursuant to the procedures set forth in “Section 3. Procedures for Tendering Shares” in the Offer to Purchase) unless an Agent’s Message (as defined herein) is utilized. Stockholders whose share certificates are not immediately available or who cannot either (i) deliver certificates and any other documents to the Depositary by the Expiration Date (as defined in the Offer to Purchase) or (ii) comply with the procedures for book-entry transfer on a timely basis and who wish to tender their shares, must tender their shares using the guaranteed delivery procedure set forth in “Section3. Procedure for Tendering Shares” of the Offer to Purchase. See Instruction2. Delivery of documents to DTC does not constitute delivery to the Depositary. ADDITIONAL INFORMATION IF SHARES HAVE BEEN LOST OR ARE BEING DELIVERED PURSUANT TO A BOOK-ENTRY TRANSFER OR NOTICE OF GUARANTEED DELIVERY o Check here if Shares are being delivered by Book-Entry Transfer to the Depositary’s account at DTC and complete the following: Name of Tendering Institution: Account Number: Transaction Code Number: o Check here if any share certificates you are tendering with this Letter of Transmittal have been lost, stolen, destroyed or mutilated and contact American Stock Transfer & Trust Company at 6201 15th Avenue, Brooklyn, NY 11219 Attn: Lost Certificate Department. (BOX BELOW FOR USE BY ELIGIBLE INSTITUTIONS ONLY) o Check here if tendered shares are being delivered pursuant to a notice of guaranteed delivery previously sent to CTM and complete the following: Name(s) of Registered Holder(s): Date of Execution of Notice of Guaranteed Delivery: Name of Institution that Guaranteed Delivery: NOTE: SIGNATURES MUST BE PROVIDED BELOW. The instructions accompanying this Letter of Transmittal should be read carefully before this Letter of Transmittal is completed. This Letter of Transmittal is to be completed by CTM Media Holdings, Inc. stockholders in connection with the tender of shares of ClassA Common Stock, par value $0.01 per share (the “ClassA Shares”), or shares of ClassB Common Stock, par value $0.01 per share (the “ClassB Shares,” and together with ClassA Shares, the “Shares”), pursuant to the Offer to Purchase dated November 17, 2009. Questions and requests for assistance or for additional copies of this Letter of Transmittal may be directed to American Stock Transfer and Trust Company (the “Depositary”) at the address and phone number above. 2 To American Stock Transfer & Trust Company: The undersigned hereby tenders to CTM Media Holdings, Inc., a Delaware corporation (“CTM”), the above-described Shares at the price per Share indicated in this Letter of Transmittal, net to the seller in cash, upon the terms and subject to the conditions set forth in CTM’s Offer to Purchase dated November 17, 2009, receipt of which is hereby acknowledged, and in this Letter of Transmittal (which together constitute the “Offer”). Subject to and effective on acceptance for payment of the Shares tendered hereby in accordance with the terms of the Offer (including, if the Offer is extended or amended, the terms or conditions of any such extension or amendment), the undersigned hereby sells, assigns, and transfers to or upon the order of CTM all right, title and interest in and to all Shares tendered hereby that are purchased pursuant to the Offer and hereby irrevocably constitutes and appoints CTM as attorney-in-fact of the undersigned with respect to such Shares, with full power of substitution (such power of attorney being an irrevocable power coupled with interest), to (upon receipt of the Purchase Price, as defined below, and all accompanying evidences of transfer and authenticity): (a) present certificates for such Shares for cancellation and transfer on CTM’s books, or transfer ownership of such shares on the account books maintained by DTC, together, in either such case, with all accompanying evidences of transfer and authenticity, to or upon the order of CTM;and (b) receive all benefits and otherwise exercise all rights of beneficial ownership of such Shares, all in accordance with the terms of the Offer. The undersigned hereby represents and warrants to CTM that: (a) the undersigned understands that tenders of Shares pursuant to any one of the procedures described in “Section3. Procedure for Tendering Shares” of the Offer to Purchase and in the Instructions hereto will constitute the undersigned’s acceptance of the terms and conditions of the Offer, including the undersigned’s representation and warranty that (1) the undersigned has a net long position in Shares or equivalent securities at least equal to the Shares tendered within the meaning of Rule14e-4 promulgated under the Securities Exchange Act of 1934, as amended,and (2) such tender of Shares complies with Rule14e-4; (b) when and to the extent CTM accepts the Shares for purchase, CTM will acquire good, marketable and unencumbered title to them, free and clear of all security interests, liens, charges, encumbrances, conditional sales agreements or other obligations relating to their sale or transfer, and not subject to any adverse claim;and (c) on request, the undersigned will execute and deliver any additional documents CTM deems necessary or desirable to complete the assignment, transfer and purchase of the Shares tendered hereby. Unless otherwise indicated herein under “Special Payment Instructions,” please issue the check for the purchase price of all Shares purchased and/or return any Share Certificates not tendered or not accepted for payment in the name(s) of the registered holder(s) appearing above under “Description of Shares Tendered.” Similarly, unless otherwise indicated under “Special Delivery Instructions,” please mail the check for the purchase price of all Shares purchased and/or return any Share Certificates not tendered or not accepted for payment (and accompanying documents, as appropriate) to the address(es) of the registered holder(s) appearing under “Description of Shares Tendered.” In the event that the boxes entitled “Special Payment Instructions” and “Special Delivery Instructions” are both completed, please issue the check for the purchase price and/or issue any certificates evidencing Shares not tendered or not accepted for payment (and any accompanying documents, as appropriate) in the name(s) of, and deliver said check and/or return any such certificates to, the person(s) so indicated. Unless otherwise indicated herein in the box entitled “Special Payment Instructions,” please credit any Shares tendered herewith by book-entry transfer that are not accepted for payment by crediting the account at DTC designated above. The undersigned recognizes that CTM has no obligation, pursuant to the “Special Payment Instructions,” to transfer any Shares from the name of the registered holder thereof if CTM does not accept for payment any of the Shares so tendered. 3 SPECIAL PAYMENT INSTRUCTIONS (See Instructions 1, 4, 5, 6 and 7) To be completed ONLY if certificates for Shares not tendered or not purchased and/or the check for the purchase price of Shares purchased are to be issued in the name of someone other than the undersigned, or if Shares tendered hereby and delivered by book-entry transfer which are not purchased are to be returned by credit to an account maintained at DTC other than that designated above. Issue check and/or certificate to: SPECIAL DELIVERY INSTRUCTIONS (See Instructions 1, 4, 5, 6 and 7) To be completed ONLY if certificates for Shares not tendered or not purchased and/or the check for the purchase price of Shares purchased are to be sent to someone other than the undersigned, or to the undersigned at an address other than that shown above. Issue check and/or certificate to: Name: Name: (Please Print) (Please Print) Address Address (Include Zip Code) (Include Zip Code) (Tax Identification or Social Security Number): (Tax Identification or Social Security Number): o Credit unpurchased Shares delivered by book-entry transfer to DTC account set forth below. Account Number: The names and addresses of the registered owners should be printed, if they are not already printed above, exactly as they appear on the certificates representing Shares tendered hereby. If applicable, the certificate numbers, the number of Shares represented by such certificates, and the number of ClassA Shares and ClassB Shares represented by such certificates that the undersigned wishes to tender should be indicated on the appropriate lines. The undersigned understands that CTM will pay $1.10 per Share (the “Purchase Price”) for Shares validly tendered pursuant to the Offer. The undersigned understands that CTM will accept for payment and purchase an aggregate of 2,790,013shares of ClassA common stock and/or ClassB common stock, or any combination thereof, up to a maximum of 2,790,013 shares in the aggregate, or any lesser number of Class A share or ClassB shares that stockholders properly tender in the Offer, subject to CTM’s right to increase the size of the Offer as described in “Section1. Number of Shares; Proration” of the Offer to Purchase. The undersigned understands that all Shares validly tendered will be purchased at the Purchase Price, net to the seller in cash, upon the terms and subject to the conditions of the Offer, including its proration provisions, and that CTM will return all other Shares, including Shares not purchased because of proration. 4 The undersigned recognizes that under certain circumstances set forth in the Offer to Purchase, CTM may terminate, amend or delay the Offer or may not be required to purchase any of the Shares tendered hereby or may accept for payment fewer than all of the Shares tendered hereby. The undersigned understands that certificate(s) for any Shares not tendered or not purchased will be returned to the undersigned at the address indicated above. The undersigned recognizes that CTM has no obligation to transfer any certificate for Shares from the name of their registered owner. The undersigned understands that acceptance of Shares by CTM for payment will constitute a binding agreement between the undersigned and CTM upon the terms and subject to the conditions of the Offer. The check for the Purchase Price for such of the tendered Shares as are purchased will be issued to the order of the undersigned and mailed to the address indicated above. All authority conferred or agreed to be conferred in this Letter of Transmittal shall survive the death or incapacity of the undersigned, and any obligations of the undersigned under this Letter of Transmittal shall be binding upon the heirs, personal representatives, successors and assigns of the undersigned.
